Terry, C. J., delivered the opinion of the Court—Burnett, J., and Field, J., concurring.
The undertaking sued on was executed under the provisions of the three hundred and forty-eighth section of the Practice Act, and did not operate to stay execution on the judgment of the Court below; its object was simply to secure the payment of such damages and costs as should be awarded in the Appellate Court, and as the complaint shows that the damages awarded are less than two hundred dollars, the District Court had no jurisdiction.
Judgment reversed.